Citation Nr: 0302151	
Decision Date: 02/04/03    Archive Date: 02/19/03

DOCKET NO.  01-05 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

1.  Entitlement to service connection for a thyroid disorder.  

[The issues of whether new and material evidence has been 
submitted to reopen claims of service connection for 
hepatitis and post traumatic stress disorder will be the 
subject of a later decision by the Board.]


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from November 1971 to 
November 1973 and from November 1990 to September 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 rating decision of a 
Regional Office of the Department of Veterans Affairs, which 
denied the veteran's application to reopen his claim for 
service connection for a thyroid disorder.  The veteran 
responded with a timely Notice of Disagreement, initiating 
this appeal.  In October 2002, the veteran testified before 
the undersigned member of the Board.  At the hearing, 
testimony was taken on the veteran's claim of entitlement to 
an increased rating for eczema, even though this issue was 
not on appeal before the Board.

The Board is undertaking additional development on the issues 
of whether new and material evidence has been submitted to 
reopen claims of service connection for hepatitis and post 
traumatic stress disorder, pursuant to authority granted by 
38 C.F.R. § 19.9(a)(2).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  38 C.F.R. § 20.903.  After giving the notice 
and reviewing your response to the notice, the Board will 
prepare a separate decision addressing these issues.

FINDINGS OF FACT

1.  In a June 1999 rating decision, the RO denied the 
veteran's request to reopen his claim for service connection 
for a thyroid disorder, and the veteran did not initiate an 
appeal of that denial.

2.  Evidence associated with the claims file since the June 
1999 rating decision bears directly and substantially upon 
the specific matter under consideration; is not cumulative or 
redundant; and is, in connection with evidence previously 
assembled, so significant that it must be considered in order 
to fairly decide the merits of the claim.

3.  The veteran currently has a benign right-side euthyroid 
multinodular goiter, status post left lobectomy, confirmed by 
medical examination, which began during active military 
service.  


CONCLUSIONS OF LAW

1.  The June 1999 rating decision that declined to reopen the 
veteran's claim for service connection for a thyroid disorder 
is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§  20.1103 (2002).  

2.  New and material evidence to warrant reopening the claim 
of entitlement to service connection for a thyroid disorder 
has been received.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (2002).  

3.  The criteria for the award of service connection for a 
benign euthyroid multinodular goiter, status post left 
lobectomy, have been met.  38 U.S.C.A. §§ 1110 (West 1991); 
38 C.F.R. § 3.102 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that during the 
pendency of this appeal, the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  This change 
in the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  VCAA, § 7(a), 
114 Stat. at 2099-2100; see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  However, by virtue of the favorable result 
of this decision, the reopening of the veteran's claim, no 
prejudice results to the veteran by the Board's consideration 
of his appeal at this time.  

I. New and material evidence - Thyroid disorder

The veteran seeks to reopen a claim for service connection 
for a thyroid.  In a June 1999 rating decision, the RO denied 
the veteran's prior request to reopen his claim for service 
connection for a thyroid disorder.  The veteran did not 
appeal this decision; hence, it became final, and may not be 
reopened except upon the submission of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 
38 C.F.R. §§ 3.156, 20.302, 20.1103 (2002).  

Under the applicable law, the Secretary must reopen a 
previously and finally disallowed claim when "new and 
material evidence is presented or secured with respect to a 
claim."  38 U.S.C.A. § 5108 (West 1991).  38 U.S.C.A. 
§ 7105(c) provides that a final decision that is not appealed 
"will not thereafter be reopened or allowed, except as may 
otherwise be provided by regulations not inconsistent with 
this title."  The Federal Circuit has clarified that 
§§ 7105(c) and 5108 function together to prohibit the 
reopening of claims in the absence of new and material 
evidence, where the claims in question have been denied by 
the RO and not appealed to the Board.  Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed. Cir. 2001).  New and material 
evidence is defined by regulations as follows:  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with 
evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits 
of the claim.  

38 C.F.R. § 3.156(a) (2002).  

By amendments to 38 C.F.R. § 3.156(a) made in August 2001, 
the definition of "new and material" evidence was changed; 
however, the amendment is applicable only to claims to reopen 
filed on or after August 29, 2001.  66 Fed. Reg. 45620-30 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. § 
3.156(a)).  In Hodge v. West, it was noted that such evidence 
could be construed as that which would contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant the claim.  Hodge v. 
West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).

Evidence proffered by a claimant to reopen a claim is 
presumed credible for the limited purpose of ascertaining its 
materiality, but it must be of such significant import that 
it must be considered in order to fairly decide the merits of 
the claim.  See Spalding v. Brown, 10 Vet. App. 6, 10 (1997); 
Justus v. Principi, 3 Vet. App. 510, 512 (1992).

Considering the evidence of record in light of the above 
criteria, the Board finds that evidence submitted by the 
veteran since June 1999 is new and material, and therefore 
his previously denied claim for service connection for a 
thyroid disorder must be reopened and reconsidered on the 
merits.  

Previously, the veteran's claim had been denied based on a 
lack of evidence of a thyroid disability incurred in service.  
In its June 1999 denial, the RO stated "[t]here has been no 
evidence submitted to show the veteran's thyroid condition 
[was] incurred during his active duty service."  However, 
recent private medical records suggest the veteran did in 
fact incur a thyroid disorder during his November 1990 to 
September 1991 service period.  Specifically, a September 
1999 medical opinion statement from R.I.M., M.D., who has 
treated the veteran since approximately 1998, was submitted 
by the veteran in October 2002.  In her statement, Dr. M. 
identified the veteran's thyroid disorder to include a 
multinodular goiter, first excised in September 1992, and 
indicated that because of the "slowly developing" nature of 
this disability, it was "quite likely" that it was present 
during the veteran's service period in 1991.  Because this 
medical report was not of record at the time of the 1999 
denial, and is not cumulative and redundant of evidence 
already submitted, it is new.  

Likewise, because this medical report provides evidence of 
the possible in-service incurrence of a thyroid disorder, it 
is material.  By providing evidence of a possible in-service 
thyroid disorder, this report explicitly addresses the basis 
of the prior 1999 RO denial, and must be considered in order 
to fairly decide the merits of the claim.  While these 
statements may not be conclusive in and of themselves, 
potentially new and material evidence need not be sufficient 
to convince the VA to reverse a prior decision; it need only 
"contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability."  
Hodge at 1363.  For these reasons, this evidence is new and 
material, and the veteran's application to reopen his claim 
for service connection for a thyroid disorder is granted.  

II.  Service connection - Thyroid disorder

The veteran having submitted new and material evidence, his 
reopened claim for service connection for a thyroid disorder 
must now be considered on the merits.  Because the RO, the 
agency of original jurisdiction, has not yet considered the 
veteran's service connection claim on the merits and because 
it has not notified the veteran of the pertinent law and 
regulations, it would be potentially prejudicial to the 
veteran if the Board were to proceed to issue a decision on 
the merits at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  However, given the ultimately favorable 
outcome of this decision, no prejudice to the veteran exists 
in this specific instance.  

Service connection may be awarded for a current disability 
arising from a disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.303, 3.304 (2002).  As with any 
claim, when there is an approximate balance of positive and 
negative evidence regarding any matter material to the claim, 
the claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107 (West 1991 & Supp. 2002).  

In the present case, the veteran has been diagnosed by 
R.I.M., M.D., with a benign euthyroid multinodular goiter, 
status post left lobectomy.  Dr. M., a private medical doctor 
specializing in endocrinology, has treated the veteran since 
1998, and has reviewed records of his 1993 left lobectomy.  
Based on her review of the medical record, she has stated 
that it is "highly likely" the veteran's thyroid disorder 
was present prior to August 1991, when he was separated from 
active duty.  According to the doctor's statement, not only 
was there a left-side goiter, later drained by VA medical 
personnel in 1993, likely present during his military 
service, but there was also a right-side goiter, the presence 
of which was confirmed more recently.  A March 1992 VA 
general medical examination, performed 7 months after the 
veteran's service separation, confirms the presence of a 
left-side goiter at that time.  

No evidence of record suggests that Dr. R.I.M. is other than 
a competent and credible medical expert.  Thus, the Board 
accepts her medical opinion, based on both her personal 
examination of the veteran and a review of the medical 
record.  Granting the benefit of the doubt to the veteran's 
contentions, the Board finds sufficient basis to award 
service connection for a benign euthyroid multinodular 
goiter.  

ORDER

New and material evidence to reopen the claim for service 
connection for a thyroid disorder having been submitted, the 
claim is reopened and entitlement to service connection for a 
benign euthyroid multinodular goiter, status post left 
lobectomy, is granted.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

